DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chandran Kumar on 03-18-2022.
The application has been amended as follows: 

Replace the Abstract with the following Abstract:
A method of retrieving a mobile platform from a tank having a hatch and at least partially filled with a non-conductive, energetic substance includes configuring the mobile platform to include at least a retrieval system disposed at least partially on an enclosure.  The retrieval system includes at least: a primary tether connected to a buoyant body and to the enclosure, and a secondary tether connected to the buoyant body and to the enclosure.  The method further includes: predetermining a buoyant body retrieval zone within the tank, and 

Claim 1 should be (in part):
“…submerging the enclosure in [[a]] the non-conductive, liquid energetic substance…”

Allowable Subject Matter
Claims 38-51 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kontar et al. (U.S. Patent 4,557,697) and Trigui et al. (U.S. Pub. 2018/0079475) both disclose a buoyant body attached via a tether to a retrievable platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852